Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 10, 2013

                                           No. 04-13-00344-CR

                                    IN RE Kevin Lamar JOHNSON

                                    Original Mandamus Proceedings 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

        On May 31, 2013, relator filed a petition for writ of mandamus. The petition for writ of
mandamus is DENIED AS MOOT because an attorney has been appointed to represent relator in
connection with his motions for post-conviction DNA testing. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on June 10, 2013.


                                                                    _____________________________
                                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2013.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




           1
          This proceeding arises out of Cause No. 2002CR4779, styled State of Texas v. Kevin Lamar Johnson,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.